Filed with the Securities and Exchange Commission on December 8, 2011 Registration No. 333-131035 Investment Company Act No. 811-07975 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 31 and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 117 PRUCO LIFE OF NEW JERSEY FLEXIBLE PREMIUM VARIABLE ANNUITY ACCOUNT (Exact Name of Registrant) PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY (Name of Depositor) NEWARK, NEW JERSEY 07102-2992 (973) 802-7333 (Address and telephone number of depositor's principal executive offices) SUN-JIN MOON, ESQ. PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY 213 Washington Street Newark, New Jersey07102-2992 (973) 802-6000 (Name and Address of Agent for Service of Process) Copy To: LYNN K. STONE, ESQ. VICE PRESIDENT AND CORPORATE COUNSEL 213 Washington Street, Newark, New Jersey 07102-2992 (203) 402-1382 Approximate Date of Proposed Sale to the Public: Continuous It is proposed that this filing become effective: (check appropriate space) [_] immediately upon filing pursuant to paragraph (b) of Rule 485 [X] on December 28, 2011 pursuant to paragraph (b) of Rule 485 [_] 60 days after filing pursuant to paragraph (a)(i) of Rule 485 [_] on pursuant to paragraph (a)(i) of Rule 485 [_] 75 days after filing pursuant to paragraph (a)(ii) of Rule 485 [_] on pursuant to paragraph (a)(ii) of Rule 485 If appropriate, check the following box: [_] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Interest in Individual Variable Annuity Contracts. Note: Registrant is filing this Post-Effective Amendment No. 31 to Registration Statement No. 333-131035 for the purpose of including in the Registration Statement a Prospectus Supplement.The Prospectus, Statement of Additional Information and Part C that were filed as part of Post-Effective Amendment No. 29 filed with the SEC on April 15, 2011 and Post-Effective Amendment No. 30 filed with the SEC on September 26, 2011, are hereby incorporated by reference. Financial statements for the Depositor and the Registrant, each dated December 31, 2010, are incorporated herein by reference to Post-Effective Amendment No. 29.Other than as set forth herein, this Post-Effective Amendment does not amend or delete any other part of this Registration Statement. PRUCO LIFE INSURANCE COMPANY PRUCO LIFE FLEXIBLE PREMIUM VARIABLE ANNUITY ACCOUNT PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY PRUCO LIFE of NEW JERSEY FLEXIBLE PREMIUM VARIABLE ANNUITY ACCOUNT PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION VARIABLE ACCOUNT B Supplement dated December 28, 2011 To Prospectuses dated May 1, 2011 This supplement should be read and retained with the prospectus for your Annuity.This supplement is intended to update certain information in the Prospectus for the variable annuity you own, and is not intended to be a prospectus or offer for any other variable annuity listed here that you do not own.If you would like another copy of the current prospectus, please call us at 1-888-PRU-2888. We are issuing this supplement to reflect an addition of a new Advanced Series Trust Portfolio. In addition, we announce that the following Portfolio will be added as a Sub-account to your Annuity effective on or about January 3, 2012; however please note that you may not allocate Purchase Payments to or make transfers to or from this Sub-account, and that this Sub-account is available only with certain optional living benefits.To reflect this new Portfolio, we make the following disclosure changes: · We add the name of the AST Bond Portfolio 2023 to the inside front cover of the prospectus. · In the section entitled, “Summary of Contract Fees and Charges” we set forth the following fees of the AST Bond Portfolio 2023 in the table of Underlying Mutual Fund Portfolio Annual Expenses: UNDERLYING PORTFOLIO Management Fees Other Expenses* Distribution (12b-1) Fees Dividend Expense on Short Sales Broker Fees and Expenses on Short Sales Acquired Portfolio Fees & Expenses Total Annual Portfolio Operating Expenses AST Bond Portfolio 2023 0.64% 0.34% 0.00% 0.00% 0.00% 0.00% 0.98% *The Portfolio will commence operations on or about January 3, 2012. Estimate based in part on assumed average daily net assets of $50 million for the Portfolio for the fiscal year ending December 31, 2012. · In the section entitled “Investment Options” we add the following summary description of the AST Bond Portfolio 2023 to the Investment Objectives/Policies table as follows: STYLE/TYPE INVESTMENT OBJECTIVES/POLICIES PORTFOLIO ADVISOR/SUB-ADVISOR ADVANCED SERIES TRUST FIXED INCOME AST Bond Portfolio 2023: seeks the highest total return for a specific period of time, consistent with the preservation of capital and liquidity needs. Total return is comprised of current income and capital appreciation. The Portfolio is designed to meet the parameters established to support certain living benefits on the Variable Annuity Product that mature on December 31, 2023. Please note that you may not make purchase payments to this Portfolio, and that this Portfolio is available only with certain living benefits. Prudential Investment Management Inc. PART C ITEM 24.FINANCIAL STATEMENTS AND EXHIBITS (b)Exhibits filed herewith are as follows: (10) Written Consent Independent Registered Public Accounting Firm, Filed herewith. (13)(f) Power of Attorney for Yanela C. Frias, Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets the requirements of Securities Act Rule 485(b) for effectiveness of this Registration Statement and has duly caused this post-effective amendment to be signed on its behalf in the City of Newark and the State of New Jersey on this 8th day of December 2011. PRUCO LIFE OF NEW JERSEY FLEXIBLE PREMIUM VARIABLE ANNUITY ACCOUNT Registrant By: Pruco Life Insurance Company of New Jersey Depositor /s/Stephen Pelletier Stephen Pelletier President and Chief Executive Officer PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY Depositor By: /s/Stephen Pelletier Stephen Pelletier President and Chief Executive Officer SIGNATURES As required by the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the date indicated. Signature Title Date Stephen Pelletier*Chief Executive Officer, President and DirectorDecember 8, 2011 Stephen Pelletier Thomas J. Diemer*Chief Financial Officer, Chief Accounting Officer, Vice President Thomas J. Diemerand Director December 8, 2011 James J. Avery, Jr.* DirectorDecember 8, 2011 James J. Avery, Jr. Robert M. Falzon* DirectorDecember 8, 2011 Robert M. Falzon Yanela C. Frias* DirectorDecember 8, 2011 Yanela C. Frias Bernard J. Jacob* DirectorDecember 8, 2011 Bernard J. Jacob By:/s/C. Christopher Sprague C. Christopher Sprague *Executed by C. Christopher Sprague on behalf of those indicated pursuant to Power of Attorney. Exhibits (10) Written Consent Independent Registered Public Accounting Firm (13)(f) Power of Attorney for Yanela C. Frias
